DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
Status of the Application
2.	Claims 1-20 are pending in this application (16/674,210) as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 12/20/2021, following the Non-Final Rejection office action dated 09/30/2021.   
Claims 1, 8, and 15 have been amended. 
 (Please see page 6 of Applicant Arguments/Remarks, filed on 12/20/2021).
Applicant’s submissions have been entered for consideration in this office action. 

Withdrawal of Duplicate Claims Warning  
3.	The previously issued Duplicate Claims Warning is hereby withdrawn as Applicant’s amendments have made the warning moot.  (Please see page 6 of Applicant Arguments/Remarks, filed on 12/20/2021).  

Withdrawal of Claim Objections  
4. 	Previous Objections to Claim 1 are hereby withdrawn as Applicant has amended the claim to resolve the noted informalities.  (Please see page 6 of Applicant Arguments/Remarks, filed on 12/20/2021)


Allowable Subject Matter
5.	After thorough search and examination of the present application and in light of the prior art made of record, Claims 1-20 are allowed.


Statement of Reasons for Allowance
6. 	The following is an examiner’s statement of reasons for allowance: 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 8, and 15.  Specifically, the prior art of record does not fairly suggest the combination of features: "providing, by a server, a first module of the software application to a client device, wherein the client device is configured to begin execution of the first module prior to receipt of a second module of the software application, the software application being implemented according to a micro-service architecture allowing execution of the software application at the client device with fewer than all modules of the software application loaded, wherein the fewer than all modules of the software application are stored in a local memory prior to being loaded; selecting the second module of the software application based on the customer journey information; and providing, by the server, the second module of the software application to the client device, wherein the client device is configured to execute the second module." as specified by claim 1 (and basically similarly by claims 8 and 15).  These features together with other limitations of independent claim 1 are novel and non-obvious over the prior art of record.   As such, independent claim 1 is allowable.  Independent claims 8 and 15 are also allowable for similar reasons. Dependent claims 2-7, 9-14, and 16-20 being definite, enabled by the specification, and further limiting to the independent claims, are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 


Conclusion
7.	Claims 1-20 are allowed.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171. The examiner can normally be reached Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED N HUDA/Examiner, Art Unit 2191          

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191